Order entered November 13, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00755-CV

                IN THE ESTATE OF RAFFAELE MARTINI PANDOZY

                        On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. PR-18-03717-1

                                         ORDER
      Before the Court is appellant’s November 7, 2019 motion to extend time to file her brief

on the merits. We GRANT the motion and extend the time to December 16, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE